UNITED STATES DlSTRICT COURT FOR THE
DISTRICT OF MAINE

 

BRETT BABER, et al.

Plaintiffs,
V- Case No.
MATTHEW DUNLAP, Secretary ol' the
Statc of Maine.

De[endant.

 

vvvvvaV\-'W\IVVVVVVV

SWORN EXPERT REPORT OF JASON P. SORENS, Ph.D.

Voter Disenfrenchisement Under Ma.ine’s
Ranked-Choice Voting System

Jason Sorens*

November 12, 2018

Tlle following represents my expert report and professional opinions in a
case challenging the application of the Ma.ine Ranked-Choice Voting Act to
the 2018 Second Congressional District of Maine general election. It is based
upon a review of the Mainc Ranked Choice Voting Act, rules and guidelines
issued by the Maine Secretary of State, and professional studies in the field of
voting behavior and election svstems. I reserve the right to amend or supplement
this report if additional information or data regarding the 2018 Maine election
becomes available

1 Biographical Introduction

l received my B.A. in economics and philosophy, with honors, from Wasli.ington
and Lee L"niversity in 1998 and my Ph.D. in political science from Yale Um`versity
in 2003. I have taught at Yale, the University at Bufi'an-SUNY, and Dartmouth
College. l have taught in the Government Departrncnt at Dartmouth College
since 2013. Much of my research focuses on political parties, voting behavior, and
elections, both in the United Statos and in other advanced industrial democraciee.
I have extensive experience working with both individual-level survey data and
aggregate election data, and with estimating the effects of electoral systems on
electoral outcomes. Within the narrow field of voting methods for single-winner
elections, such as instant ninofl` voting, my experience consists of: presenting at
conferences and public events, writing i.n non-peer-reviewed publications, and
teaching I have taught voting methods as part of comparative politics and
American politics classes at ani`alo and Dartmouth since 2005. l am familiar
with the most current mathematical and empirical iindings in the field of voting
methods.

’Lecturer. Department of Government, Dartmouth College, jason.p.sorena°dartmouth.edu.

Nothing in this tmtimony is intended to represent the views of Dartmonth College or any
other organization

 

2 Methodology

This report points to problems with instant-runoff voting that are uncontroversial
and well known to scholars in the Eeld, in order to illuminate infirmities with
Maine’s ranked~choice voting system. ln this report I compare Mm'ne’s instant-
runoE voting method, called “ranked-choice voting“ in statute and described in
the next section, to alternative voting methods. Plnrah`ty is the most familiar
method: voters vote for one and only one candidate, and the candidate with
the most votes wins. Majority runoff requires voters also to vote for only one
candidate, and the top two candidates from a first round go to a runoff clection,
in which the candidate with the most votes wins. Condomet-consz'stent rnetfmds,
of which there are several, allow voters to rank all candidates and select the
winner as the candidate that defeats each other candidate by a head-to-head
majority of votes, if such a candidate e)c:ists.

3 l\/Iaine’s Instant Runoff Voting Method

Maine’s IB 3 established “ranked-choice voting"’ for primary and general elections
to U.S. Senate, U.S. llouse, Governor, State Senatc, and State House in l\'lainc.
Due to an advisory opinion Of the Supreme Court of Maine, the provisions
applying ranked-choice voting to general elections for state oflice will not take
effect unless the state constitution is amended to permit it. “Ranked-choice
voting" is actually a misnomer here, as there are many ranked-choice methods
lB3 established what is known in the literature as instant-runoff voting (lRV).

Under Maine’s version of IRV, voters are allowed to rank all candidates
for an of‘r"ice, and a winner is determined by, first, electing any candidate with
an absolute majority of first-place votes, and, if no such candidate exists, se-
quentially eliminating last-place and mathematically eliminated candidath and
redistributing their votes to other candidates on the basis of voters’ next-highest
preferences, until one candidate has a majority, or until two candidates are
remaining and one candidate has more votes than the other. If a voter does not
rank all candidates ships a rank, or “overvotes” for more than one candidate at
the highest expressed rank (an “exhausted bailot”), then the ballot is no longer
distributed once all the properly ranked candidates on that ballot have been
eliminated The statute also gives the Secretary of State the option to limit the
number of permitted rankings in any election to six. These provisions differ from
those governing Australian federal elections, where ballots that are not marked
with a full preference ordering are considered spoilt and invalid.

4 Voter Disenfranchisement Under Maine’s IRV
System

This section considers ways in which IRV forbids voters from expressing the
preferences they wish to express, advantages sophisticated over unsophisticated

 

voters, and may unpredictably punish voters for voting their true preferences
Thrse problems are typically worse for IR.V than plurality, majority runoff, or
alternative ranked-choice methods. IRV denies voters the opportunity to choose
the candidate they would prefer linder the circumstances relevant to that choice.

4.1 Voters Lack Information to Determine How to Vote
at Appropriate Stage of Ca.ndidate Elimination Under
IRV

Tliis section addresses two cases in which IRV forbids voters from expressing the
preferences between candidates that they would like to express In the first case,
the sequence of candidate elimination affects the vote that voters would like to
cast. However, since voters have to submit their ranking up-front, they do not
have the opportunity to cast their preferred ballot. In the second case, voters
may have intransitive preferences, and no ranked»choice voting system allows
them to vote as they would wish.

4.1.1 Voters May Wish to Change Tlieir Votes During Counting
Process

Because lRV “instantly" eliminates candidates and redistributes votes based on
voters’ rankings, it prevents voters from expressing the preference between two
candidates that they would otherwise wish to express at the relevant round of
elimination ln other words1 the way a voter wants to vote can easily depend
on how that vote would affect the elimination process, but lRV prevents voters
from having that information at the time that they vote.

As an example, consider an election with four candidates, labeled A through
D, and nine voters, labeled 1 through 9. Suppose voters have the following
preferences, where P indicates the strict preference relation, such that “APB”
means “A is preferred to B” (Shepsle 2010).

o Voters l, 2, 3: APCPBPD
o Voters d, 5, 6: BPCPDPA
o Voters 7, 8c CPDPAPB

n Voter 9: DPBPCPA

If voters know nothing at all about how other voters are likely to vote, they
will want to vote their true preferences In that case, D is elirninated, then C,
making A the winner (voters 1, 2, 31 7, 8 for A, voters 4, 5, 6, 9 for B), despite
the fact that C is the Condorcet winner, defeating every other candidate by a
head-to-head majority. But suppose voters knew each other’s preferences Then
it would be obvious to all that A would win under an instant-runoff election,
even though a majority of voters would prefer either C or D to A. If voting
had taken place sequentially1 and D was eliminated first, then the anti-A voters

would have had a chance to coordinate In particular, voters 4 through 9 might
have well decided to vote C to keep A out. Talce voters 4 and 5. Suppose voters
4 and 5 have a slight preference for B over C but really dislike A. Knowing that
A would Win an instant-runoff election would give these two voters an incentive
to rank C first and B eecond. By doing so, they would change the expressed
preferences in the instant-runoff election to the following:

l Voters 1, 2, 3: APCPBPD
o Votcrs 4, 5: CPBPDPA

o Voter 6: BPCPDPA

o Voters 7, 8: CPDPAPB

o Voter 9: DPBPCPA.

With this distribution of votes, B and D are jointly eliminated first, and C
then wins a decisive 6--3 victory over A.

in this exalnple, two voters can vote tactically to change the outcome to one
preferred by a majority of voters [C defeats A). But they can only do this once
they know something about the distribution of votes and which candidates are still
in the runniug. lRV prevents them from having this information and acting on it.
_’t temporally sequential runoff process does not suffer from this problem. Viewed
from one angle, the problem is note problem nt ull: if tactical voting is necessarily
undesirable or wrong. then the fact that lack of information could frustrate some
voters‘ tactical voting under IRV might even be seen as a benelit. But tactical
voting and the formation of coalitions are the stuff of politics and can sometimes,
as in this example, lead to more democratic (majority-preferred} outcomes. (Per
the Gibbard-Satterthwaite Theorern, all voting methods can provide incentives
to vote tactically (Gibbard 1973, Sattcrthwnite 1975)`] Regardless of the reasons
why voters want to vote as they do, the indisputable point is that IRV forbids
voters from voting the way they would wish at the relevant stage of counting, while
neither plurality nor a temporally sequential runoff nor alternative, Condorcet-
consistent methods of ranked-choice voting would do so.

4.1.2 Intransitive Voter Preferences

Suppose a voter prefers candidate A to B, candidate B to C, and candidate C to
A. This preference ordering is a cycle; social choice theorists call it intmnsitive.
Rnnlced-choice voting methods force voters to rank candidates. In this way, it
forbids voters with intransitive preferences from expressing those preferences
If this voter ranks A lirst, B second, and C third, this ballot could be used to
indicate a vote for A over C in a runoff between those two candidates, but that
counting is the opposite of what the voter intended.

How common are intransitive voter preferences? A study of the American
National Election Survey over the years 1972 to 1984 showed that in three-
candidate elections, up to live percent of voters displayed intransitive preferences,

while in five-candidate elections, 27 percent did (Radclifl` 1993). Ranked-choice
voting methods disenfranchise these voters.

4.2 IRV’s Cognitive Demands on Voters May Distort Votes

Potentially exacerbating the problems just dcscribed, IRV places greater cognitive
demands on voters than does plurality voting, approval voting (give one vote to
as many candidates as one likesl the winner is the candidate with the plurality
of votes), or majority runoff elections because it requires voters to express far
more preferences than do other voting methods This cognitive burden can lead
to distortions in outcomes. Some examples follow.

0 Voters may not realize whether their ballot will be counted if they do
not rank all the candidates Accordingly, they may falsify lower rankings
in order to ensure their first-choice preference will be counted. (Under
.\»'laine's law they do not need to do this_. but they may not realize this.)

l Voters may wish to express indifference relations within their rankings,
but Maine’s law forbids this. For instance, a voter may wish to rank A
above B and C. to express indifference between 13 and C, and to rank B
and C above D. Under Maine’s law, any “overvote” causes the ballot to
be invalidated at the point of the overvote.1 Neely ila Cook (2008, p. 511-1)
find that overvoting is more common in lRV than other elections in San
Franr‘isco, and that precincts with more African-American residents had
higher overvote rates. Subsequent research has confirmed abnormally high
rates of overvote errors under IRV, particularly among African-American
and Latino communities (Neely & McDaniel 2015).

¢ Voters may simply tire of the task of ranking candidates or fail to un-
derstand how the counting process works, and therefore avoid ranking
candidates below their first preference even though they do have preferences
among the other candidates Burnett &: Kogan (2015) find that the rate
of “ballot exhaustion" (fail.ing to rank all candidatos) ranged between 9.6
to 27.1% of all ballots in the four instant-runoff elections they examined,
which meant that the ultimate winner received loss than a majority of
votes (when all ballots are considered) in all four elections. In San Fran-
cisco, exhausted ballots are common in precincts with lower proportions of
college-educated voters (Neely &, Cook 2008, p. 544}.

Of particular concern is the possibility that IRV undermines political equal-
ity by particularly privileging more sophisticated voters and exacerbating the
problem described in the previous section. More sophisticated voters will be
more likely to express a full ranking of candidates and better able to use their
understanding of the sequential elimination process to vote tactically than will
less sophisticated voters, who economize on information processing costs (Lau

 

1Department of the Secretary of State. “Chapter 535: Rulee Govern.ing the Admlalltration
of Elcctions Dcterm[ned by Ranked-Choice Voting,” Section 4.2.B(1).

ila Redlawsk 2006). These problems exist also under other voting methods, but
they appear to be especially acute under IRV. Relevantly, McDaniel (2016) finds
that IRV decreased turnout in San Fi~ancisco and exacerbated turnout disparities
related to age and education, while decreasing the effect of income on turnont.

Plaintili"s counsel has provided me with an image of the Maine Second
Congressional District sample ballot, which I believe to be true and accurate
{Figure 1}. The ballot instructs voters not to overvote, but it does not instruct
voters what to do if they are indifferent between candidates or if they have
intransitive preferences and most importantly, it tells them nothing about how
their votes will be counted or a winner decided. As a result, sophisticated voters
that understand the voting system from their other research have a significant
advantage over unsophisticated voters in being able to vote tactically and get
their preferred candidates elected.

4.3 Under IRV Voters Can Harm a Candiclate by Voting
for Him or Her

A final downside to lRV is that it can cause a candidate to be defeated because
of his or her being ranked higher by a voter, or a candidate to become victo-
rious because of his or her being ranked lower. IRV thus fails the criterion of
monotonicity (Fishbnrn &: l:lrams 1983). Consider the following simple case with
three candidates and 17 voters.

1 Volers 1-6: APBPC
o Voters 7-12: BPCPA
0 Voter 13 17: CPAPB

C is eliminated in the first round of counting, making A the winner. Had
voters 7 and 8 switched their ballots to APBPC, B would have been eliminated
first and C would have won. By switching their first preference from B to A,
voters 7 and 8 cause A to lose.

Omstein & Norman (2014) point to the 2009 Burlington, Vermont mayoral
election as an example of monotonicity failure under IRV. The Progressive can-
didate won despite the fact that a majority of voters preferred the Democratic
candidate. Had enough Republicans switched to ranking the Progressive first,
the Democrat would have won (an outcome most of them likely would have
preferred). Omstein and Norman also create simulated electorates in two ideo-
logical dimensions and run IRV elections with three candidates to see how often
IRV leads to monotonicity failure. The simulated elections “e.xhibit monotonicity
failure iu anywhere from 0.7% to 51% of all cases, and between 15% and 51% of
competitive elections" (p. 6). IRV‘s monotonicity failures occur primarily due
to “Condorcet inefficiency” (p. 7), namely, the fact that IRV fails to elect the
majority-preferred candidate in a large number of cases.

The frequency of monotonicity failure implies that IRV can often be an
irrational method l`or aggregating votes. lt is worth stressing that some other

     
   

smeomameofn¢mal l'.lm' ' ,
' ` Gonoral Elel:tion,k!'~lovemb$ z_d-}g`

q§§:; t dew\

,é:`?»

§W-b" ' lns il ns V torn
_ Tovota,fll|hl uthlhB* '

'r° mnmmdmud»u'», summons
1

n » In ma m column formmr.hnlc\ caan -i
-..Fl ‘lntmzndcnlmnnfurymu!ndchaluandlddl.mdsoon. _`.“ _

Contimn mm you lam mind as may or n kwondid\tes u gin _ ~ ')
. g Fllllnnonwmthznnm ovelforuchcandiddloroowmn. §
:l

n =To non irm-lo und}da$e, writst pmcm‘n mrs in the Mite-inaplu md fm in me wei for
l lho ranking of your chnioo.

f

f ,

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

" ` " Tumoverformmonaccom:w

 

"ir'i‘_”i'*- l_ _l!

 

Pigure 1: Maine Sample Bnllot
8

 

- --;.._._--*"""

 

  

. . ' ---II-“
§m-.ni-u¢qune.=ongu=¢*““_“"“"'""““. .. .. . - -

 
   

  

ranked-choice methods, such as Condorcet-consistent methods that always elected
a majority-preferred candidate when one exists, do not suffer from monotonic-
ity failure. These methods require no more cognitive eH'ort from voters than
IRV. A typical conclusion is oll'cred by Negriu & Piatecki (2012, p. 63), who
ecarnine voter utility under various ranked-choice voting rules, including IRV:
“As expected, the results show an overall dominance of Condorcet completion
methods over the traditional and more widely used voting systems, regardless of
the distributions of voter and candidate positions."

5 Conclusion

Thcrc are plausible policy rationales for ranked-choice voting, such as reducing
the “spoiler" problem in plurality elections and giving candidates an incentive to
reach out beyond their own electoral base. Still, voting methods scholars generally
see Maine’s adopted solution, instant-runoff voting, as clearly dominated by
other ranked-choice voting methods that offer all the benefits of IRV but fewer
of the costs.

chardless of the policy merits or demerits of Maine’s IRV system, two key
problems persisl. First, because of its sequential nature, IRV denies voters the
opportiuiity to choose the candidate they would prefer linder the circumstances
relevant to that choice, including the knowledge that Soine candidates have been
eliminated. This report has shown that voters would be willing to change the
way they rank the candidates if they had some information about the likelihood
of different candidates’ elimination at various stages of the counting process.
Moreover, IRV absolutely forbids voters with intransitive preference orderings
from expressing those preferences These voters, who represent a nontrivial share
of the electorate according to the available evidence, simply cannot vote their
preferences under Maine’s system. Relatedly, the high cognitive demands IRV
places on voters means that less sophisticated voters will be more disenfranchised
than others by IRV’s requirement that they speculate about the counting process.
Second, IRV can cause voters to harm the candidate they prefer by voting for that
cnndidate, or benefit a candidate they disprefer by voting against that candidatel
This perverse outcome is, notably, not possible under plurality, majority runoii`,
approval voting, or Condorcet-eonsistent ranked-choice methods, some of which
could as satisfactorily achieve the legitimate outcomes that Maine has sought by
adopting IRV.

6 Information Considered in Forrnulating the Re-
port

Maine Rnnked-Cheice Voting Act.

Department of the Secretary of State, “Chapter 535: Rules Goveming the
Administration of Elections Deterrnined by Ranked-Choice Voting.”

Maine Second Congressional District sample ballot.

Burnett, Cra.ig M. & Vladimir Koga.n. 2015. “Ballo|. (and voter) ‘mchaustion‘
under Instant Runoif Voting: An examination of four ranked-choice elections."
Electoml Studz'cs 37:41 -- 49.

Fishburn, Peter C. 85 Steven .l. Brams. 1983. "Paradoxes of Preferential Voting.”
Mothemat‘ics Magazine 56(4):207-214.

Gibbard, Allan. 1973. “Manipulation of Voting Schemes: A Gcneral Rcsult."
E`canometri'ca 41(4):587-601.

Lan, Richard R. tic David P. Redlawsk. 2006. How Voters Deci'de: Inf¢)rmati'on
Processi'ng Dur~z'ng Electi'on Campaigns. New Yorir: Carnbridge University
Press.

McDaniel, Jnson A. 2016. “Writing the Rules to Rank the Candidatcs: Examining
the Impact of Instant-Runofi" Voting on Raeial Group 'Ihrnont in San
F`rancisco Mayoral Elections." Jou‘mc! of Urban A_Haz‘rs 38(3):38?-¢108.

Nccly, F‘rancis &: Corey Cook. 2008. “W|iose Votes Count? Undervotes, Overvotes,
and Ranking in San Franeiseo`s lnstant-Runoii` Elections.“ Amer~iccn Poii£fcs
Rcscerch 36(4):530-554.

Neely, Francis & Jason lIcDanicl. 2015. "Overvoting and the Equnlity of Voice
under lustant-l`iunoli Voting in San [‘lrancisco.” C'ahfomiu .Ioamni of Poliliev
til Poh'cy 7(4):1-27.

Negriu, Anghel & Cyrille Piatecki. 2012. “On the Peri`ormance of Voting Sys-
tems in Spatial Voting Simulntions.” J'oumai of Economi'c Intemcti'on and
Coordinati'on 7(1):63-77.

Ornstein, .Ioseph T. & Robert Z. Norman. 20111. “Fi'equency of monotonicity
failure under Instant R,unofi' Voting: estimates based on a spatial model ol`
elections.” Pub£ic Choi'ce 161(1):1-9.

Radcliff, Benjamin. 1993. “The Structure of Voter Preferences.” Joumol of
Pol:'t:'cs 55(3):714-719.

Satterthwaite, M.A. 1975. “Strategy-proofness and Arrow’s conditions Existence
and correspondence theorems for voting procedures and social welfare
funetions." Joumal of Economz'c Theor'y 10(2):187-217.

Shepsle, Kenneth A. 2010. Analyzing Poh'tics. 2 ed. New York: W.W. Norton.
7 Request for Expert Opinion
I was requested to analyze Maine’s instant-runoff voting by plaintiff ’s counsel,

Mr. Lee Goodman.

10

8 Compensation

I am being compensated for my work on this case at a rate of $150 per hour
plus expenses.

9 Declaration

I declare under penalty of perjury that the foregoing is true and correct, and
that if I am called as a witness, I will testify competently and consistently With
the opinions stated al)ove.

,/ map /(//;//Y

.lason P. Sorens Date

11

